DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 07/01/2021.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 06/07/2021 hasbeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 06/07/2021 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9  is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “ he positive electrode contains Ni at a content of 80 wt.% or more”.  Firstly, it is not clear if molar or weight%? Second it is not clear if recited 80% of Ni  based on  total weight of the recited “positive electrode” which usually includes conductive additive binder  and even current collector or positive electrode active material such as recited NCM 811 (para 36 of PgPub). Para 36 of the PgPub does not positively specify what kind of percentage is claimed in claim 9.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 5, 6, 7 and 8 are  rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by US 2008/0160418 to Pan (Pan).
Regarding claim 1, Pan discloses  an electrolyte for a lithium secondary battery (para 7, claim 1, re claim 7).,  the electrolyte comprising: a lithium salt (claim 2) a solvent ( claim 1) and a functional additive, wherein the functional additive (claim 1) comprises 1,2- bis(maleimido)ethane (Formula (III), R3=CH2CH2, para 28, claim 9). Please note, in addition  that compound of claimed formula (1) is presented in the list of compounds used  by Pan:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding claim  5, Pan discloses LiPF6 (claim 2).
Regarding claim  6, Pan discloses wherein the solvent is at least one substance selected from the group consisting of a carbonate-based solvent, an ester-based solvent, an ether-based solvent, and a ketone- based solvent (claim 3).
Regarding claim 8, Pan discloses a positive electrode containing a positive electrode active material composed of Ni, Co, or Mn (para 34) a negative electrode containing at least one negative electrode active material comprising  a carbon (C)-based material (para 35)  and a separator interposed between the positive electrode and the negative electrode (para 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0160418 to Pan. 
Regarding claim 2, Pan discloses the invention as discussed above as applied to claim 1 and incorporated therein. Pan does not expressly dispose wherein 1,2- bis(maleimido)ethane is added in an amount of 0.5-2.0 wt.%, based on a total weight of the electrolyte. However, Pan discloses an  amount of  the  functional maleimide additive has a weight ratio of 0.01-10 parts by weight, based on 100 parts by weight of the nonaqueous electrolyte (para 24). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP 2144.05. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of a functional additive based of  weight range of Pan  in order to obtain  an electrolyte and  a battery with enhanced charge-discharge efficiency, safety, thermal stability, chemical stability, flame-resistance, and lifespan of the secondary cells. 
Claims 3 and 4  are  rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0160418 to Pan in view of US 2009/0325065 to Fujii (Fujii).
Regarding claim 3, Pan discloses the invention as discussed above as applied to claim 1 and incorporated therein. Pan does not expressly disclose wherein the functional additive further comprises fluoroethylene carbonate (FEC).
Fujii teaches a non-aqueous electrolyte solution (Title)  for lithium secondary battery (para 622) wherein the electrolyte solution comprising different  functional additives such as lithium salts, acid anhydrides, sulfur-containing compounds, phosphorous containing compounds and aromatic compounds. (para 16-28). In addition,   Fujii teaches that all those solutions contains FEC in amount 5% by weight based on a total weight of the electrolyte. ( Table 1-10, re claim 4)). Therefore, a use of FEC as additional additive along big variety of the functional additives is well known in the art. it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte solution of Pan  of with the 5 %  by weight based on a total weight of the electrolyte of FEC as taught by Fujii, because such modification would improve charge discharge characteristics of the battery especially discharge capacity retention rate, over a long period of time.
Claims 8 (alternatively)  and 9  are  rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0160418 to Pan in view of US 2017 /0125809 to Kim (Kim).
Regarding claim 8 and 9, Pan teaches the invention as discussed above as applied to claim 7 and incorporated therein. Pan does not expressly disclose wherein  a positive electrode active material composed of Ni, Co, or Mn wherein Ni content is 80% or more.
Kim teaches a composite positive active material for a lithium secondary battery (Title, Abstract) wherein the positive active material comprising  of Ni and  Co, separator may be disposed between the positive electrode and the negative electrode (para 88) and negative electrode active comprises carbonaceous material (para 82) or Si (para 84, re claim 8). Moreover, the positive electrode active material comprises LiNi0.8Co0.15Al0.05O2 or LiNi0.9Co0.05Al0.05O2  wherein content of Ni 80 mol % or more (para 39). Kim also teaches that the negative active material have excellent capacity properties and lithium secondary batteries including positive electrodes including the composite active materials and having enhanced lifespan characteristics (para 140). it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Pan with the positive electrode active material containing 80% or more of Ni, as taught by Kim , because such modification would provide  the composite active materials and having enhanced lifespan characteristics (para 140).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alexander Usyatinsky/Primary Examiner, Art Unit 1727